DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshima et al. (US 2018/0277896) as cited in IDS dated 11/22/21.
Regarding claim 1, Yoshima discloses a secondary battery ([0019], [0064]) comprising: a positive electrode comprising a positive electrode current collector and a positive electrode active material-containing layer provided on the positive electrode current collector([0067]), the positive electrode active material-containing layer having first vacancies([0077]); a negative electrode comprising a negative electrode current collector and a negative electrode active material-containing layer provided on the negative electrode current collector([0079]), the negative electrode active material-containing layer having second vacancies([0085]-[0086]); and
an electrolyte comprising a gel polymer portion and a liquid portion([0191]-[0193]), at least a part of the electrolyte being held in the first vacancies of the positive electrode active material-containing layer and the second vacancies of the negative electrode active material-containing layer(Examples 1 & 8), a solution containing a mixed solvent of propylene carbonate and diethyl carbonate (volume ratio: 1:2) in which 1.2 M of LiPF6 was dissolved and a polymer body (2% by weight) of polyacrylonitrile (PAN) as a gelling agent was impregnated into the solid electrolyte layer, the positive electrode active material layer, and the negative electrode active material layer([0193])  identical to the preparation of electrolyte, electrodes and the secondary battery in instant Example 1,   but does not explicitly disclose the gel polymer portion having a gel-part ratio within a range of from 20% to 80%, a first ratio r1 of a proportion of the liquid portion to a proportion of the gel polymer portion of the electrolyte in the first vacancies of the positive electrode active material-containing layer being within a range of 0.01≤r1≤10, and a second ratio r2 of a proportion of the liquid portion to a proportion of the gel polymer portion of the electrolyte in the second vacancies of the negative electrode active material-containing layer being within a range of 0.01≤r2≤10.
	Since Yoshima discloses the electrolyte, electrodes and secondary battery produced by substantially identical processes, the electrolyte, electrodes and secondary battery of Yoshima necessarily possess  the same characteristics. MPEP 2112.01. 
Regarding claims 2 and 3, Yoshima discloses all of the claim limitations as set forth above. Yoshima discloses the process of manufacturing the positive electrode, negative electrode and electrolyte (Examples 1 & 8) which are substantially identical to the process of manufacturing the positive electrode, negative electrode and electrolyte of instant Example 1 but does not explicitly disclose  in the positive electrode active material-containing layer, an amount of the liquid portion of the electrolyte on a side of a first interface between the positive electrode active material-containing layer and the positive electrode current collector is greater than an amount of the liquid portion on a side of a surface of the positive electrode active material-containing layer, and in the negative electrode active material-containing layer, an amount of the liquid portion of the electrolyte on a side of a second interface between the negative electrode active material-containing layer and the negative electrode current collector is greater than an amount of the liquid portion on a side of a surface of the negative electrode active material-containing layer(claim 2) and wherein the first ratio r1 and the second ratio r2 satisfy a relationship of r1≤r2(claim 3).
Since Yoshima discloses the secondary battery produced by substantially identical processes, the secondary battery of Yoshima necessarily possesses  the same characteristics. MPEP 2112.01. 
Regarding claim 4, Yoshima discloses all of the claim limitations as set forth above. Yoshima further discloses a battery pack comprising the secondary battery according to claim 1([0133]).
Regarding claim 5, Yoshima discloses all of the claim limitations as set forth above. Yoshima further discloses further comprising an external power distribution terminal and a protective circuit([0133]-[0134]).
Regarding claim 6, Yoshima discloses all of the claim limitations as set forth above. Yoshima further discloses comprising plural of the secondary battery, the secondary batteries being electrically connected in series, in parallel, or in combination of in-series connection and in-parallel connection([0126]).
Regarding claim 7, Yoshima discloses all of the claim limitations as set forth above. Yoshima further discloses a vehicle comprising the battery pack according to claim 4([0157]).
Regarding claim 8, Yoshima discloses all of the claim limitations as set forth above. Yoshima further discloses  the vehicle comprises a mechanism configured to convert kinetic energy of the vehicle into regenerative energy([0179]).
Other References Considered
5.          The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.	The prior art to Yan (CN102368562(A)) discloses the lithium ion battery contains both liquid electrolyte and gel electrolyte ([0036]).  Yan discloses the liquid electrolyte is filled in the pores of the positive electrode active material layer ([0013]), the liquid electrolyte is filled in the pores of the negative electrode active material layer ([0014]) and the gel electrolyte is filled in the pores of the separator ([0016]).  Yan discloses the reason why the liquid electrolyte is filled in the pores of the active material layers is that compared with completely filling the gel electrolyte, the liquid electrolyte and the electrode material can form a good contact, and the interface impedance between the two is small, and the liquid electrolyte has higher ionic conductivity than the gel electrolyte and therefore can enable the battery to obtain good electrochemical performance such as higher capacity, good rate discharge characteristics ([0015]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724